July 15, 2008


Thomas Miller, Ph.D.
c/o Discovery Laboratories, Inc.
2600 Kelly Road
Suite 100
Warrington, PA 18976


Re:         Amendment to Amended and Restated Employment Agreement


Dear Dr. Miller:


This amendment is attached to and made part of the Amended and Restated
Employment Agreement dated as of June 12, 2006 between you and Discovery
Laboratories, Inc. (as it may have been previously amended, the
“Agreement”).  Effective as of the date hereof the parties hereby agree that
certain provisions of the Agreement are revised as set forth below.  Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in the Agreement.


The first sentence of Section 2 of the Agreement is hereby amended to provide
(i) that the current Term of the Agreement shall continue through December 31,
2009, and (ii) that, commencing on January 1, 2010, and on each January 1
thereafter, the Term of the Agreement shall automatically be extended for one
additional year, except in the event of notice as provided for therein.


Except as herein provided, the remaining terms and conditions of the Agreement
shall remain in full force and effect.  This addendum confirms an agreement
between you and the Company with respect to the subject matter hereof and is a
material part of the consideration stated in the Agreement and mutual promises
made in connection therewith.  Please indicate your acceptance of the terms
contained herein by signing both copies of this amendment, retaining one copy
for your records, and forwarding the remaining copy to the Company.


DISCOVERY LABORATORIES, INC.
     
By:
/s/ David L. Lopez   
Name:
David L. Lopez
 
Title:
Executive Vice President and General Counsel
     
Accepted and Agreed to:
          /s/ Thomas Miller, Ph.D.   
Name:
Thomas Miller, Ph.D.
 

 
 
 

--------------------------------------------------------------------------------

 